Title: To James Madison from Louis-Marie Turreau de Garambouville, 3 December 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Washington le 3. Décembre 1806.

Obligé de communiquer à M. Le Marquis d’Yrujo, Envoyé extraordinaire & Ministre Plénipotentiaire de S. M. C. la réponse négative que vous avez faite à Ses propositions conciliatoires, comme à la réception d’un Chargé d’Affaires qu’il m’avait engagé à vous présenter; Je vous prie de me faire connaître littéralement les intentions du Gouvernement fédéral.  Le peu de connaissance que j’ai de la langue Anglaise me fait craindre d’avoir mal entendu ou mal Saisi le Sens de votre réponse relativement au Chargé d’Affaires proposé.  Elle fut ce me Semble que "le Gouvernement fédéral ne recevrait d’Agent espagnol, en qualité de Chargé d’affaires, qu’autant qu’il Serait investi de pouvoirs & porteur de lettres de créance de S. M. C. & qu’il Se trouverait ainsi par Ses fonctions Substitué à M. Le Marquis d’Yrujo."
Je vous prie, Monsieur, de me faire Savoir Si j’ai bien compris & l’esprit & le Sens même littéral de votre réponse.  Vous jugerez sans doute que comme il ne me convient plus de me mêler d’un rapprochement que j’avais cru nécessaire aux intérêts des deux Gouvernements, je dois donner au Ministre de celui d’Espagne une communication positive du refus du vôtre, afin de mettre un terme à ces démarches inutiles.  Agréez, Monsieur, une nouvelle Assurance de ma haute Considération.

Turreau

